     Case 2:19-cv-01717-RGK-AGR Document 186-51 Filed 03/09/20 Page 1 of 6 Page ID
                                      #:5921


 1                                     Declaration of Tom King
 2           1.     My name is Tom King. I am the Managing Director of Administration for
 3    the United States Soccer Federation, Inc. (“U.S. Soccer”). I have been employed by U.S.
 4    Soccer since 1994.
 5           2.     Throughout the past 10 years (and before that, as well), the senior Men’s
 6    National Team (“MNT”) and the senior Women’s National Team (“WNT”) have each
 7    had a separate Team Administrator, each of whom has reported to me. The Team
 8    Administrator for the MNT and the Team Administrator for WNT participates in
 9    preparing the budget for his/her respective team. The ultimate approval of the budget for
10    each team is given by U.S. Soccer’s Board of Directors and National Council, the latter
11    of which actually includes athletes, including some of the plaintiffs in the Alex Morgan,
12    et al., lawsuit.
13           3.     When U.S. Soccer controls the decision with respect to how the MNT and
14    WNT will travel by air (i.e., charter versus commercial), if a charter flight is requested,
15    the Chief Executive Officer ultimately must approve it; however, the initial decision to
16    propose a charter flight is made by me in consultation with the Team Administrator for
17    the team in question and the team’s Head Coach.
18           4.     The WNT Team Administrator and WNT Head Coach are both heavily
19    involved in making decisions about the hotels at which the WNT stays while traveling
20    together. Typically, no approval beyond the Team Administrator is required unless the
21    proposed pricing by the hotel is significantly higher than what is budgeted. In this case,
22    the Team Administrator would consult with me. Neither the WNT Team Administrator
23    nor the WNT Head Coach has any involvement in deciding where the MNT will stay.
24           5.     The MNT Team Administrator and MNT Head Coach are both heavily
25    involved in making decisions about the hotels at which the MNT stays while traveling
26    together. Typically, no approval beyond the Team Administrator is required unless the
27    proposed pricing by the hotel is significantly higher than what is budgeted. In this case,
28
                                                 1 of 6
                                       DECLARATION OF TOM KING

      1
     Case 2:19-cv-01717-RGK-AGR Document 186-51 Filed 03/09/20 Page 2 of 6 Page ID
                                      #:5922


 1    the Team Administrator would consult with me. Neither the MNT Team Administrator
 2    nor the MNT Head Coach has any involvement in deciding where the WNT will stay.
 3           6.    In the mid-1990s, U.S. Soccer voluntarily recognized the United States
 4    National Soccer Team Players Association (USNSTPA) as the exclusive representative of
 5    all MNT players for the purposes of collective bargaining under the National Labor
 6    Relations Act. The most recent collective bargaining agreement between the USNSTPA
 7    and U.S. Soccer covered the period from November 1, 2011, through December 31, 2018
 8    (“2011 MNT CBA”). U.S. Soccer continues to compensate MNT players in accordance
 9    with the terms found in the expired 2011 MNT CBA, but the contract itself is no longer
10    in effect.
11           7.    In addition to the 2011 MNT CBA, MNT players also have been
12    compensated in accordance with an e-mail agreement governing compensation for games
13    in the Concacaf Nations League. That agreement is reflected in Exhibit 1.
14           8.    In addition, the U.S. National Soccer Team Players Association and U.S.
15    Soccer have sometimes agreed to compensate MNT players in a manner not required by
16    the 2011 MNT CBA. Specifically, the 2011 MNT CBA calls for players who participate
17    in a training camp but do not make the match-day roster to receive a non-roster camp fee
18    which is lower than the appearance fee (or, in the case of a win or draw, the appearance
19    fee plus bonus) for a player who makes the roster. On some occasions, however, the
20    Executive Director of the U.S. National Soccer Team Players Association (or, in some
21    cases, the senior player representative on behalf of all the players in any particular camp)
22    has requested that all money earned by the players in a particular training camp (match-
23    day rosters, appearance fees, and bonuses) be pooled and then divided evenly among all
24    the players in camp, including those who did not make the match-day roster. This
25    occurred with respect to the January 2015 matches against Chile and Panama, the January
26    2019 matches against Panama and Costa Rica, the March 2019 matches against Ecuador
27    and Chile, the October 2019 matches against Cuba and Canada, and the February 2020
28    match against Costa Rica.

                                                 2 of 6
                                       DECLARATION OF TOM KING
      1
     Case 2:19-cv-01717-RGK-AGR Document 186-51 Filed 03/09/20 Page 3 of 6 Page ID
                                      #:5923


 1          9.     I participated as one of four core members of U.S. Soccer’s negotiating team
 2    during collective bargaining that culminated in the 2017 WNT CBA. On February 24,
 3    2017, I attended a bargaining session. At the start of negotiations, Becca Roux stated that
 4    the Women’s National Team Players Association representatives had “made it very
 5    clear” earlier that month that they were “not interested in pay-to-play.”
 6          10.    The WNT Players Association and U.S. Soccer agreed that players would be
 7    compensated for five Post WC Tour matches at the Post WC Tour (Gold) amount
 8    reflected in the 2017 WNT CBA, even though the CBA calls for only four such games.
 9          11.    Attached to this Declaration as Exhibit 2 are the payroll submission forms
10    completed by the WNT Team Administrator and reviewed by me before submission to
11    U.S. Soccer’s Finance Department for purposes of generating paychecks for WNT
12    players for the two pay periods covering their play in the Olympic qualifiers in 2020. The
13    players listed in the top portion of the payroll submissions are the current “Contracted”
14    players under the 2017 CBA, with the exception of Morgan Brian, whose contract was
15    terminated in December 2019 and who is currently receiving severance pay and who has
16    not played for the team since November 2019. Mallory Pugh was not selected for the
17    team’s Olympic qualifying roster earlier this year, but you can see that she continued to
18    receive her annual salary during the entire qualifying tournament. Alex Morgan, one of
19    the current Contracted players, is on pregnancy leave, and Exhibit 2 reflects that she is
20    currently receiving pregnancy pay at 75% of her salary, in accordance with the 2017
21    CBA. The players in the bottom portion of the payroll submissions are “Non-Contracted”
22    players under the 2017 CBA.
23          12.    Any Non-Contracted players who participate in the Olympic Games in
24    Tokyo, who have previously made at least seven career rosters with the WNT, and who
25    are not collegiate athletes will receive a $4,000 per-game appearance fee for each game
26    in the Olympics. Based on my extensive knowledge of the WNT player pool, the recent
27    rosters for the WNT, and my discussions with the WNT Head Coach, there is no
28    reasonable possibility that a Non-Contracted player will make the Olympic Games roster

                                                3 of 6
                                       DECLARATION OF TOM KING
      1
     Case 2:19-cv-01717-RGK-AGR Document 186-51 Filed 03/09/20 Page 4 of 6 Page ID
                                      #:5924


 1    who will earn any per-game appearance fee other than the $4,000 fee. Any WNT player
 2    who plays in all Olympic qualifiers and the Olympic Games (whether a Contracted or
 3    Non-Contracted player, assuming she is not a collegiate athlete) would be paid the
 4    following bonuses if the team wins the Olympic Gold Medal: $15,000 ($3,000 per win
 5    for five qualifying matches, which the team already did win) + $25,000 for qualifying +
 6    $25,000 for making the Olympic roster + $100,000 for winning the Gold Medal. That is a
 7    total of $165,000. The player also would receive additional money for a post-tournament
 8    tour, similar to the “Victory Tour” after the Women’s World Cup.
 9          13.    The most an MNT player could conceivably have earned from any non-
10    World Cup tournament during the term of the current 2017-2021 WNT CBA, applying
11    the provisions of the 2011-2018 MNT CBA, is $150,500; that could have occurred only if
12    the MNT had been invited to play in the 2020 Copa America (it was not) and if the MNT
13    proceeded to win every game it played in the tournament, including the championship.
14          14.    U.S. Soccer and the WNTPA agreed that the members of the 2019 Women’s
15    World Cup roster would be paid for five post-tournament friendlies at the Post-WC Tour
16    rate in the collective bargaining agreement, even though the agreement called for only
17    four such matches. These five matches were marketed as a “Victory Tour.” As a result,
18    the members of the 2019 Women’s World Cup were paid almost $80,000 each, as
19    additional compensation for playing in these five “Victory Tour” friendlies, which
20    otherwise would have been paid as normal friendlies.
21          15.    Aside from the teams’ friendly matches, the identity of the WNTs and the
22    MNT’s opponents is not determined by U.S. Soccer. U.S. Soccer also does not decide on
23    the location of matches for the WNT’s and MNT’s competitive tournaments (e.g.,
24    Olympic Games, World Cup, Women’s World Cup, Gold Cup) with the exception that it
25    does have the opportunity to determine the venue for home (but not road) men’s World
26    Cup qualifiers. With respect to friendlies, the selection of each team’s opponents for
27    these matches is driven largely by the Head Coach. I work on lining up the opponents and
28

                                                4 of 6
                                       DECLARATION OF TOM KING
      1
     Case 2:19-cv-01717-RGK-AGR Document 186-51 Filed 03/09/20 Page 5 of 6 Page ID
                                      #:5925


 1    negotiating the terms with them after hearing from the Head Coach about which
 2    opponent or kind of opponent the coach would like to play.
 3          16.   Opposing fan hostility encountered by MNT players while playing
 4    opponents on the road, especially in Mexico and Central America and especially in
 5    World Cup qualifiers, is unmatched by anything the WNT must face while trying to
 6    qualify for an important tournament. Even the hostility of fans at home crowds for the
 7    MNT in some friendlies can be unlike anything the WNT faces. I know all this because I
 8    have attended these matches in person for many years.
 9          17.   In the past, the WNT played in a tournament called the Four Nations
10    Tournament, hosted by China, but it has not done so since 2011. When the current
11    WNTPA collective bargaining agreement references the “Four Nations Tournament,” that
12    is interpreted by the WNTPA and U.S. Soccer to mean the Tournament of Nations.
13          18.   The most recent iterations of the Gold Cup, Confederations Cup, and Copa
14    America each paid out at least a million dollars in prize money to the winner. No team
15    wins prize money for the SheBelieves Cup or Tournament of Nations. To win the Gold
16    Cup, Confederations Cup, or Copa America at any time since 2015, the MNT would have
17    needed to play at least two more matches than the WNT plays in the SheBelieves Cup or
18    Tournament of Nations and would have needed to win at least two single-elimination
19    knockout-round matches.
20          19.   During collective bargaining negotiations in 2016 and 2017, no one
21    representing the WNTPA nor any player nor anyone representing U.S. Soccer ever
22    suggested that playing in the SheBelieves Cup or Tournament of Nations should be
23    compensated like playing in the Gold Cup, Copa America, or Confederations Cup.
24    //
25    //
26    //
27    //
28    //

                                               5 of 6
                                      DECLARATION OF TOM KING
      1
      Case 2:19-cv-01717-RGK-AGR Document 186-51 Filed 03/09/20 Page 6 of 6 Page ID
                                       #:5926


  1     I declare under penalty of perjury that the foregoing is true and correct.
        Executed on March 9, 2020.
  3

  4

  5     Tom King
  6
  7

  8

  9

 10

11

12
13

14
15
16
17
18
19
20

21
')7
 22
23

24
25
25

2('
26

27
28
28


                                                   (1   of

                                           k   \N\11.)\      10\i 14,!\,,
